Citation Nr: 0533927	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  02-18 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypotension with 
sinus bradycardia, claimed as fatigue, to include as due to 
an undiagnosed illness.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for post-traumatic 
stress disorder.

4.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity, claimed as numbness 
in the arms and hands.

5.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity, claimed as numbness 
in the arms and hands.

6.  Entitlement to an increased rating for peripheral 
neuropathy of the right lower extremity, currently evaluated 
as 10 percent disabling.

7.  Entitlement to an increased rating for peripheral 
neuropathy of the left lower extremity, currently evaluated 
as 10 percent disabling.

8.  Whether new and material evidence has been obtained to 
reopen the previously denied claim of entitlement to service 
connection for allergic rhinitis, to include as due to an 
undiagnosed illness.

9.  Whether new and material evidence has been obtained to 
reopen the previously denied claim of entitlement to service 
connection for an acquired psychiatric disorder, claimed as 
memory loss and a learning disorder, to include as due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant-veteran and his brother


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to 
September 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the benefits sought on appeal.

The issues of entitlement to service connection for 
hypotension and for peripheral neuropathy of the upper 
extremities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not diagnosed as having a hearing 
deficiency.  

3.  The veteran is not diagnosed as having post-traumatic 
stress disorder due to stressful events that occurred during 
service.

4.  The veteran has muscle spasms in the toes of both feet 
and complaints of cold sensitivity.  He has no tissue loss, 
nail abnormalities, color changes or x-ray abnormalities of 
either foot.

5.  The RO denied entitlement to service connection for 
allergic rhinitis and for an acquired psychiatric disorder, 
claimed as a learning disorder, mood swings and paranoia, 
including as due to an undiagnosed illness, in a February 
1997 rating decision.  The veteran was notified of the 
decision and of his appellate rights, but did not appeal the 
denial.

6.  Evidence submitted since the time of the RO's February 
1997 decision denying service connection for allergic 
rhinitis and for an acquired psychiatric disorder does not 
bear directly or substantially upon the issues at hand, is 
duplicative and/or cumulative, and is not so significant that 
it must be considered in order to fairly decide the merits of 
the claims.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss is not a disability for which VA 
compensation may be awarded.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2005).  

2.  Post-traumatic stress disorder is not a disability for 
which VA compensation may be awarded.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).

3.  Criteria for a rating higher than 10 percent for 
peripheral neuropathy of the right lower extremity have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-
4.16, 4.104, Diagnostic Code 7122 (2005).

4.  Criteria for a rating higher than 10 percent for 
peripheral neuropathy of the left lower extremity have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-
4.16, 4.104, Diagnostic Code 7122 (2005).

5.  Evidence received since the RO denied entitlement to 
service connection for allergic rhinitis and for an acquired 
psychiatric disorder, claimed as memory loss and a learning 
disorder, is not new and material.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).

6.  The February 1997 rating decision denying the veteran's 
claims of entitlement to service connection for allergic 
rhinitis and for an acquired psychiatric disorder, to include 
as due to undiagnosed illness, is final and the claims are 
not reopened.  38 U.S.C.A. §§ 1110, 1117, 1131, 7104 (West 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in July 2001, August 2001, August 2002, 
November 2003, April 2004, April 2005, and in May 2005, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Thus, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran was initially given VCAA notice prior 
to the various AOJ decisions here on appeal, in keeping with 
Pelegrini.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied 
as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
scheduling a number of VA examinations, requesting medical 
opinions as to the etiology and severity of diagnosed 
disabilities, and by affording the veteran the opportunity to 
give testimony before a Decision Review Officer at the RO in 
March 2003, and before the Board in August 2005.  It appears 
that all known and available records relevant to the issues 
here on appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.

I.  Service Connection

The veteran had honorable service in the Southwest Asia 
theater of operations from January 1991 to May 1991, and 
contends that, as a result of his service in the desert, he 
developed a chronic fatigue syndrome, a psychiatric disorder 
manifest by memory loss and learning difficulties, and 
allergic rhinitis.  He also asserts that he developed hearing 
loss during service and post-traumatic stress disorder as a 
result of his seeing dead bodies during one week of combat 
service.  The veteran's claim of entitlement to service 
connection for a chronic fatigue syndrome will be discussed 
in the remand section of this decision.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110. 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and, credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence 
of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f).  The diagnosis of a mental disorder 
must conform to the DSM-IV and be supported by the findings 
of a medical examiner.  See 38 C.F.R. § 4.125(a).

For the purposes of applying the laws administered by VA, 
impaired hearing will be construed to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or, when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or 
greater; or, when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  See 38 C.F.R. 
§ 3.385.

Additionally, except as provided in paragraph (c) of 
38 C.F.R. § 3.317, VA shall pay compensation in accordance 
with chapter 11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits objective indications of a 
qualifying chronic disability, provided that such 
disability:  (i) became manifest either during active 
military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of ten percent or more not later than December 31, 
2006; and, (ii) by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  See 38 C.F.R. § 3.317(a)(1).  For purposes of 38 
C.F.R. § 3.317(a)(1), a qualifying chronic disability means 
a chronic disability resulting from any of the following (or 
any combination of the following):  (A) an undiagnosed 
illness; (B) the following medically unexplained chronic 
multisymptom illnesses that are defined by a cluster of 
signs or symptoms:  (1) chronic fatigue syndrome; (2) 
fibromyalgia; (3) irritable bowel syndrome; or (4) any other 
illness that VA determines; or, (C) any diagnosed illness 
that VA determines in regulations to warrant presumptive 
service connection.  See 38 C.F.R. § 3.317(a).

A medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, and disability 
out of proportion to physical findings.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically 
unexplained.  See 38 C.F.R. § 3.317(a)(1)(ii).  

For the purposes of 38 C.F.R. § 3.317(a)(1), signs or 
symptoms which may be manifestations of undiagnosed illness 
or medically unexplained chronic multisymptom illness 
include, but are not limited to:  (1) fatigue, (2) signs or 
symptoms involving skin, (3) headache, (4) muscle pain, (5) 
joint pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper or lower), (9) sleep 
disturbances, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) abnormal weight loss, 
(13) menstrual disorders.  See 38 C.F.R. § 3.317(b).

Hearing Loss

The veteran's service records show that he was a member of a 
cannon crew so it is logical to assume that he was exposed to 
loud noises during service.  The veteran testified before a 
Decision Review Officer that he was exposed to noise during 
field tests on a monthly basis; he testified before the Board 
that he was exposed to field artillery.  He asserts that he 
has not had any noise exposure subsequent to service and 
first noticed that he was having difficulty hearing in 1993 
when he first began having sinus problems.

Service medical records do not show that the veteran had 
hearing loss during service.  Upon periodic examination in 
June 1991, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
0
5
5
0
5

The veteran underwent VA examination in May 1999, and 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
5
5
10
LEFT
5
15
10
5
15

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 98 percent in the left ear.  
Hearing was determined to be within normal limits.

There is no evidence of the veteran being treated for hearing 
loss and/or any other complaints regarding his ears.  He does 
not wear hearing aids.  

The veteran underwent another VA examination April 2002 and 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
10
15
LEFT
10
15
10
10
20

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  The examiner described the veteran as 
having excellent speech discrimination scores and normal 
middle ear pressure and compliance.  Again, hearing was 
determined to be within normal limits.

Given the evidence as outlined above, the Board finds that 
the veteran does not have a diagnosed disability for which VA 
compensation may be paid.  Not only does he not meet the 
threshold requirements for a disability under 38 C.F.R. 
§ 3.385, nowhere in the medical record is there a diagnosis 
of hearing loss.  The veteran's testimony that he failed 
hearing tests during service and subsequently began having 
difficulty hearing when he first noticed having sinus 
difficulties have been considered in conjunction with all 
evidence of record.  The Board acknowledges that there 
appears to be some decrease in the veteran's hearing acuity 
over the years, but it is so minor that it cannot be 
classified as a disability.  As such, service connection for 
bilateral hearing loss is denied.



Post-traumatic Stress Disorder

Service records do not show that the veteran engaged in 
combat with the enemy.  The veteran's own accounts of 
stressful events vary in that he told a VA examiner in April 
1999 that he was not sure if he was ever under enemy fire, he 
told a VA examiner in May 2002 that he fought for one week, 
he testified before a Decision Review Officer in March 2003 
that he only encountered noise exposure from weapons during 
monthly drills, he advised a VA examiner in August 2003 that 
he was never personally in danger, and he testified before 
the Board in August 2005 that he was in combat and saw Iraqi 
soldiers shot.  The best evidence available suggests that the 
veteran may have seen dead Iraqi soldiers and participated in 
the processing of prisoners of war, some of whom were 
wounded.

The veteran was not treated for psychiatric complaints during 
service and was not found to have a psychiatric disorder at 
the time of his June 2001 periodic examination, which is the 
last service examination report of record.  There is no 
evidence of the veteran currently being treated for a 
psychiatric disorder and he has advised VA that he took anti-
depressant medication for awhile, but no longer takes any 
medication for his complaints of depression, loss of energy, 
difficulty sleeping, and irritability.  He underwent a post-
traumatic stress disorder screening interview in August 2004 
and it was noted that the veteran did not report symptoms 
consistent with post-traumatic stress disorder.

The veteran has been examined by a number of VA examiners and 
found to have symptoms consistent with a diagnosis of post-
traumatic stress disorder once.  Specifically, in April 1999, 
the examiner rendered an Axis I diagnosis of post-traumatic 
stress disorder, but he strongly suggested psychological 
testing before reaching a final diagnosis.  Testing was not 
performed at that time, but testing performed in May 2002 
showed that the veteran's memory and attention difficulties 
were related to current and recent situational stress rather 
than remote events during service, and that the veteran's 
psychosocial adjustment was consistent with mild depression 
with some measure of anxiety and somatization.  Ultimately, 
an Axis I diagnosis of dysthymic disorder was rendered.  
There was no diagnosis of post-traumatic stress disorder 
rendered after the suggested testing was performed.

Additional VA psychiatric examination performed in August 
2003 resulted in an Axis I diagnosis of a dysthymic disorder.  
It was noted that the veteran's complaints of depressive 
symptoms and intermittent fatigue were reported as starting 
about two years after service and were apparently related to 
a diagnosis of neurally-mediated hypotension.

Given the evidence as outlined above, the Board finds that 
even if the veteran was determined to have been exposed to 
stressful events during service, he is not currently 
diagnosed as having post-traumatic stress disorder.  He was 
apparently treated for depression at some point earlier and 
is currently found to have a dysthymic disorder due to 
current or recent events.  As such, there is no disability 
for which VA compensation benefits may be awarded.  
Consequently, service connection for post-traumatic stress 
disorder is denied.

II.  Increased Ratings

The veteran has service-connected residuals of cold injury to 
his feet; he is assigned 10 percent ratings for limitation in 
each foot due to peripheral neuropathy.  The record shows 
that his neuropathy has been characterized as both mild 
demyelinating neuropathy and mild polyneuropathy.  He 
contends that his symptoms are more severe than rated.

The medical evidence shows that the veteran has complaints of 
spasms in the toes of both feet, sensitivity to cold, and 
some cramping in his calves that is relieved with activity.  
His activities are not limited by his complaints and he 
remains capable of all daily activities, full-time work, and 
exercise, including running and lifting weights.  Nerve 
conduction studies (NCS) and electromyogram (EMG) show 
minimal patterns consistent with either demyelinating 
neuropathy or polyneuropathy, but the most recent NCS/EMG was 
performed in January 2005 and showed normal upper and lower 
extremities.


Upon VA examination in March 2003, the veteran was found to 
have normal skin of the feet, the feet were warm to the touch 
and there was no edema, there was no atrophy and the 
veteran's gait was normal.  Sensory was intact, motor 
strength was 5/5, he had a normal range of motion, and 
peripheral pulses were 2+ bilaterally.  X-rays were negative 
other than for mild hallux valgus.  Similar findings were 
made upon VA examination performed in August 2003.

The veteran's bilateral foot disabilities are evaluated under 
38 C.F.R. § 4.104, Diagnostic Code 7122.  Specifically, a 10 
percent rating is assigned when there is evidence of 
arthralgia or other pain, numbness or cold sensitivity; a 20 
percent rating may be assigned when there is also evidence of 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis or x-ray abnormalities.

Based on the evidence of record, the Board finds that the 
assignment of 10 percent ratings for each foot disability is 
appropriate.  There is no evidence of tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis or x-ray abnormalities so as to allow for the 
assignment of a higher rating based on schedular criteria for 
cold injury residuals.

In an effort to ensure that this veteran is properly and 
fully rated for the symptoms related to his foot 
disabilities, the Board considered other rating criteria such 
as those for neuralgia effecting the foot found at 38 C.F.R. 
§ 4.124a, Diagnostic Code 8720.  Again, there are no medical 
findings to support the assignment of a rating higher than 10 
percent.  Specifically, there is no evidence to suggest that 
the veteran experiences any type of foot dangling or 
dropping, or even a form of incomplete paralysis.  Thus, 
assignment of a higher rating is not warranted.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."

The veteran is employed on a full-time basis and has not 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings; 
the Board has been similarly unsuccessful in identifying 
exceptional factors.  The veteran has not required frequent 
periods of hospitalization and his treatment records are void 
of any finding of exceptional limitation beyond that 
contemplated by the schedule of ratings.  The Board does not 
doubt that limitation caused by spasms in the toes and a 
sensitivity to cold has an adverse impact on employability; 
however, loss of industrial capacity is the principal factor 
in assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, the Board finds 
that the 10 percent evaluations currently assigned adequately 
reflect the clinically established foot impairments 
experienced by the veteran and his request for higher ratings 
is denied on an extra-schedular basis as well.

III.  New and Material Evidence

In February 1997, the RO denied service connection for 
allergic rhinitis, finding that there was no evidence of such 
a disorder having its origin in service or as a consequence 
of service; service connection was also denied for a 
psychiatric disorder, claimed as a learning disorder, mood 
swings, and paranoia secondary to an undiagnosed illness, as 
there was no evidence of a psychiatric abnormality.  The 
veteran was given notice of the denial of benefits and of his 
appellate rights, but he did not appeal the rating decision.  
As such, the rating decision became final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.

The veteran now seeks to reopen his claims for entitlement to 
service connection for allergic rhinitis and for a 
psychiatric disorder, including as due to an undiagnosed 
illness.  Despite the finality of a prior adverse decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  For claims filed 
prior to August 2001, such as these claims, "new and 
material evidence" is defined as evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
Hodge, the U.S. Court of Appeals for the Federal Circuit 
noted that not every piece of new evidence is "material," 
but that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id., 155 F.3d at 1363.

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the last 
final decision in February 1997.  The credibility of new 
evidence is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

At the time of the 1997 rating decision, the record included 
service medical records showing no complaints of nasal, sinus 
or psychiatric problems.  There was no finding of disability 
upon discharge from service.  Service records showed, 
however, that the veteran served in the Southwest Asia 
theater of operations for appropriately five months.

The veteran asserted that he began having sinus problems in 
1993 or 1994, and began questioning his memory and ability to 
learn around that same time when he transferred from a 
community college to a university and started making poor 
grades.  He submitted his application for VA compensation 
benefits in July 1996, and included a statement from a friend 
who met him in 1993.  The friend stated that she was a 
registered nurse, was a close friend of the veteran, and had 
observed mood swings and unrealistic points of views in the 
veteran.  She surmised, through observation and training as a 
nurse, that the veteran was not "perfectly normal."

The veteran underwent VA examination in December 1996 and 
complained of sinus congestion since 1993, and memory 
difficulties over the past few years.  Following a complete 
evaluation, the veteran was noted to appear normal from a 
psychiatric standpoint.  A diagnosis of probable allergic 
rhinitis was rendered.

Based on the evidence outlined above, the RO determined that 
the veteran did not have allergic rhinitis or a psychiatric 
disorder during service, that there was no diagnosis of a 
psychiatric disorder, and that there was no medical evidence 
linking rhinitis to the veteran's service or to an 
undiagnosed illness due to service in the Persian Gulf.

Since the 1997 rating decision, the evidence obtained 
includes an April 1999 VA examination report with the 
conclusion that there was no evidence of a learning disorder; 
an April 2002 VA examination report with findings of normally 
developed paranasal sinuses, complaints of post-nasal drip 
and runny nose since the 1990's, and a diagnosis of allergic 
rhinitis; and, a May 2002 VA psychiatric examination report 
with the opinion that psychological testing showed memory and 
attention difficulties secondary to current and recent 
situational stress and that test results were inconsistent 
with any type of dementia.  In March 2003, the veteran 
testified before a Decision Review Officer that post-nasal 
drip and drainage had been present since 1993 or 1994, that 
he used over-the-counter medication for sinus problems, and 
that the first diagnosis of rhinitis was in 1995 and of a 
psychiatric disorder was in 1996.  The veteran also testified 
that Tennessee was known for people having sinus problems.

The veteran underwent VA psychiatric examination again in 
August 2003 and complained of memory loss and learning 
problems starting about two years after discharge from 
service, when he entered a four-year university program.  He 
was determined to have dysthymia.

In December 2000, the veteran was notified by the Department 
of Defense that it was unlikely that he was exposed to even 
very low levels of chemical agent due to the demolition of 
Iraqi weapons.  

In March 2001, the veteran underwent testing at the Johns 
Hopkins University and was determined to have neurally 
mediated hypotension, a disorder found in patients with 
chronic fatigue syndrome.  The report of this testing was 
submitted with a brochure discussing a Gulf War Illnesses 
Study performed at the University in January 2001.

Treatment records show complaints of intermittent rhinitis 
and drainage alleviated somewhat with the use of Zyrtec.  A 
Persian Gulf War examination report dated in 1995 shows that 
the veteran had complaints of sinus trouble and had possible 
oil smoke exposure.  School records reflecting grades were 
submitted by the veteran as were work records reflecting 
disciplinary problems.  Treatise evidence and newspaper 
articles have also been submitted with respect to health 
consequences of exposure to fire, stress and combat.

The veteran testified before the Board in August 2005 that he 
was exposed to oil well fires, smoke inhalation, sand storms, 
and heat up to 130 degrees; he stated that he was unable to 
take a shower for two months and had to wear a charcoal suit 
for extended periods of time.  Because of all these 
experiences, the veteran testified that he believed he 
developed some type of learning disorder and sinus disorder.  
The veteran asserted that he began having problems 
approximately two years after his discharge from service.

Upon carefully reviewing the evidence obtained since the 1997 
rating decision, the Board finds that the evidence is 
certainly new as it was not previously before agency 
decision-makers.  After considering this evidence in 
conjunction with the evidence of record in 1997, however, the 
Board finds that it is not material as the assertions made by 
the veteran are basically duplicative of claims made in 1997, 
and the medical evidence does not even remotely suggest that 
the veteran's complaints related to a diagnosis of allergic 
rhinitis and/or his complaints of memory loss and learning 
problems are related to his period of service, including 
exposure to chemicals and oil fires during service.  The 1995 
examination report reflecting possible smoke exposure does 
not link a diagnosis of allergic rhinitis to in-service 
exposure, it merely notes that the veteran had complaints of 
sinus problems and related that he had been exposed to smoke 
during service in the Gulf.  Moreover, the evidence clearly 
shows that the veteran lives in a State in which sinus 
problems are prevalent, that he began having post-nasal drip 
and drainage approximately two years after discharge from 
service, and that his sinus disorder is medically 
characterized as allergic rhinitis.  This is consistent with 
the evidence of record at the time of the 1997 rating 
decision denying entitlement to service connection for 
allergic rhinitis.  As such, the Board finds that new and 
material evidence has not been obtained to reopen the claim 
and entitlement to service connection for allergic rhinitis, 
to include as due to an undiagnosed illness, must remain 
denied.

As to the claim of entitlement to service connection for an 
acquired psychiatric disorder, the evidence is similar to 
that of record in 1997 in that it clearly shows the absence 
of memory deficits and a learning disability.  The veteran's 
complaints remain the same as they were in 1997, and the 
medical evidence amassed since that time simply shows that 
the veteran's memory is deemed to be intact and any 
complaints of memory and attention problems are due to 
current and recent situational stress as opposed to remote 
events during service much less due to an exposure to 
chemical agents.  The only evidence of a possible link 
between chemical agents and the veteran's complaints are with 
respect to his claim that he developed chronic fatigue 
syndrome as a result of service and this claim will be 
discussed in the remand section of this decision.  
Accordingly, the Board finds that new and material evidence 
has not been obtained since the time of the 1997 rating 
decision denying entitlement to service connection for an 
acquired psychiatric disorder and, as such, the claim must 
remain denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for post-traumatic stress disorder is 
denied.

A rating in excess of 10 percent for peripheral neuropathy of 
the right lower extremity is denied.

A rating in excess of 10 percent for peripheral neuropathy of 
the left lower extremity is denied.

New and material evidence having not been submitted, the 
claim of entitlement to service connection for allergic 
rhinitis, to include as due to an undiagnosed illness, is not 
reopened and remains denied.

New and material evidence having not been submitted, the 
claim of entitlement to service connection for an acquired 
psychiatric disorder, claimed as memory loss and a learning 
disorder, to include as due to an undiagnosed illness, is not 
reopened and remains denied.


REMAND

The record shows that the veteran was determined by the Johns 
Hopkins University to have neurally mediated hypotension, a 
disorder generally associated with individuals with a chronic 
fatigue syndrome.  Testing was performed in conjunction with 
a study of Gulf War illnesses.  A medical opinion speaking to 
the likelihood of this veteran's hypotension being a result 
of service, however, has not been rendered.  Accordingly, 
this issue must be remanded to obtain such a medical opinion 
pursuant to 38 C.F.R. § 3.159(c)(4).

The record also reflects that the veteran raised the issues 
of entitlement to service connection for peripheral 
neuropathy of his upper extremities in October 2004.  The RO 
denied the claims in an April 2005 rating decision and the 
veteran submitted his notice of disagreement with respect to 
that decision in May 2005.  Although the veteran presented 
the issues as new at his hearing before the Board in August 
2005, the record clearly shows that the RO has already 
addressed the issues, but has not issued a statement of the 
case.  Thus, this matter must be remanded in order for the RO 
to consider the issues and issue a statement of the case if 
the benefits sought cannot be granted as per Manlincon v. 
West, 12 Vet. App. 238 (1999).  

Therefore, this matter is remanded for the following action:

1.  Schedule the veteran for an 
examination with the appropriate 
specialist to determine the nature and 
etiology of his complaints of chronic 
fatigue.  The examiner should review the 
claims folder and specifically comment on 
the findings of the Johns Hopkins 
University with respect to neurally 
mediated hypotension.  All necessary 
clinical testing should be performed and 
all appropriate diagnoses rendered.  The 
examiner should then opine as to whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that any diagnosed disability began 
during service or as a consequence of 
service, including any possible chemical 
and/or environmental exposures.  All 
opinions must be supported by complete 
rationale.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The RO should specifically advise the 
veteran of the time limits with respect 
to perfecting an appeal of the denial of 
entitlement to service connection for 
peripheral neuropathy of the upper 
extremities.

The purpose of this REMAND is to obtain additional 
development and perfect a procedural defect.  The Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


